FILED
                             NOT FOR PUBLICATION                            JUL 29 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10509

                Plaintiff - Appellee,            D.C. No. 4:13-cr-50115-RCC

  v.
                                                 MEMORANDUM*
SATURNINO VARGAS-RIVERA, a.k.a.
Mariano Rivera, a.k.a. Saturnino Vargas,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                     Mark W. Bennett, District Judge, Presiding**

                              Submitted July 22, 2014***

Before:         GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Saturnino Vargas-Rivera appeals from the district court’s judgment and

challenges the 21-month sentence imposed upon revocation of supervised release.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          Vargas-Rivera contends that the district court procedurally erred by basing

his sentence primarily on the need for punishment and by failing to explain

sufficiently the sentence imposed. We review for plain error, see United States v.

Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The

record reflects that the district court properly based the sentence on the 18 U.S.C.

§ 3583 sentencing factors and did not base it primarily on the need to punish the

new offense underlying the revocation or his criminal history. United States v.

Simtob, 485 F.3d 1058, 1063 (9th Cir. 2007). The record also reflects that the

court considered the evidence and arguments before imposing a sentence at the low

end of the advisory Sentencing Guidelines range. Nothing more was required. See

Rita v. United States, 551 U.S. 338, 358-59 (2007). Moreover, the district court

did not abuse its discretion in imposing the 21-month sentence in light of Vargas-

Rivera’s repeated illegal reentries and breach of the court’s trust. See Gall v.

United States, 552 U.S. 38, 51 (2007); Simtob, 485 F.3d at 1062-63 (at a

revocation sentencing, the district court can sanction a violator for his breach of

trust).

          AFFIRMED.




                                             2                                     13-10509